Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 08/02/2022 has been entered.
Applicant’s cancellation of claims 3, 4, and 16, have rendered the prior rejection under 35 U.S.C. § 101 for these claims as moot; therefore, this prior rejection of claims 3, 4, and 16, is withdrawn.
The examiner will address applicant's further remarks at the end of this office action.

Claim Objections
Claim 2 is objected to because of the following informalities: delete “claims 1” and replace with -- claim 1 --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 11 recite the limitation "providing the messages".  There is insufficient antecedent basis for this limitation in the claim.  Claims 10 and 11 depend to claim 7 which recites providing a “notification”.  The Examiner has continued prosecution of these claims as providing notifications which are further narrowed to include a “locked screen message” as per claim 10 and an “email” as per claim 11.

Claim 18 recites the limitation “return service system” in its dependency to claim 15.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 recites a “return service engine”.  The Examiner has continued prosecution of this claim as these two recitations being equivalent.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5 – 15, and 17 – 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims, as a whole, recite the shipping, tracking, and refunding of a returned product. This is subject matter relating to the economy and commerce; therefore, this is considered a fundamental economic principle or practice. The claims also recite actions between at least two parties to a transaction who are demonstrating sales activities and business relations. Therefore, they further depict a commercial interaction.  Both of these  subgroupings fall within the certain method of organizing human activity grouping of abstract idea.
Claim 1, which is illustrative of claims 15 and 20; defines the abstract idea by the elements of:
receiving, an indication that an item associated with a transaction is not authentic, by authenticating the item after the transaction has been agreed to between the accounts; 
responsive to the receiving of the indication, create a return by creating an entry in a database maintaining status, transaction details, and return details; 
receiving, a tracking number, the tracking number indicating a ship event associated with returning the item, detection of the ship event causing a shipped status in the entry to be updated; 
monitoring, the ship event; and,
in response to detecting the ship event, process the return including transferring funds to the account associated with the first client device.

This judicial exception is not integrated into a practical application. The claims, taken a whole, merely describe how to generally “apply” the concept of shipping and refunding of a returned product in a computer environment. The claimed computer components (engines, an API, devices, one or more hardware processors, and a machine -storage medium storing instructions) are recited at a high level of generality and are merely invoked as tools to perform the return process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (for example, engines) amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent claims 2, 5 – 14 and 17 – 19 contain further recitations to the same abstract ideas found in claims 1 and 15. Further claims to the account associated with the clients; an item ship event; processing the return and refund; and sending updates, details, and notifications of the returns (locked screen message or email); are all recitations to the core aspect of any transaction conducted between clients when participating in a transaction via a network environment. The data gathered and shared in these recitations are necessary and basic information needed to complete these transactions. Furthermore, these recitations recite conducting these steps by the system and utilizing client devices. These additional elements are further linking of the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Using these components in their normal fashion, without significantly more, does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons set above, claims 1, 2, 5 – 15, and 17 – 20, are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not fully persuasive.  Applicant’s arguments, begin on page 8, discussing 35 U.S.C. § 101, and rejection of prior claims. Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims are directed to an abstract idea and do not provide for integration into a practical application.  
Applicant first argues that the amended claims are recited with a level of specificity such that they impose a meaningful limit.  See page 9.  This argument is not persuasive.  Specificity of the claim limitations is relevant to considerations including the use of a particular machine, particular transformation, and whether the limitations are mere instructions to apply an exception.  This discussion is pointed out in the Revised Guidance as noted by Applicant and also refers to MPEP 2106.05(b), 2106.05(c), and 2106.05(f). However, the disclosure was reviewed and this system appears to be described at Specification [0071] very generically and not pointing to any specific, special-purpose assembly that describes a particular machine or where the engines recited are necessarily the only components that are able to perform the method.  That is, the use of these engines is integral to implement the recited steps.  Therefore, no integration is present as defined within MPEP 2106.05(b).  In fact, the Examiner has determined, and discussed above, that these additional elements merely describe how to generally “apply” the concept of shipping and refunding of a returned product in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. See MPEP 2106.05(f).
Applicant’s argument as to “automatically causing” a notification is also not persuasive.  Similar to the discussion above, these notifications occur when data is sent or received by a component in the system.  These actions do not provide for integration into a practical application because they are components performing their ordinary function.  These engines share the data received and monitor the system for common triggering events, in the instant case, for a yes or no input of authentication.  Applicant cannot argue as to any improvement in the functioning of a computer when these generically recited devices are performing these common operations and the claims certainly do not recite any components or steps that would purport to describe any improvements. Therefore, the Examiner has found no integration into a practical application as argued by Applicant.   

Applicant next argues rejection of prior claims under 35 U.S.C. § 103.  See page 10.  The Examiner finds Applicant’s argument persuasive that the cited prior art of record does not teach or suggest the combination of claimed elements.  Prior cited art disclosed product authentication, (Howe and Vanjani); several suggest return and delivery of goods, (Wechsel, and newly cited Junger).  However, the cited prior art of record does not teach nor suggest the following combination of elements; “responsive to the receiving of the indication, automatically causing, by the notification engine of the network system, a return service engine of the network system to create a return by creating an entry in a database maintaining status, transaction details, and return details”; as argued by Applicant.  See page 11.  Therefore, Applicant’s arguments, on pages 10 – 12, are persuasive and the rejections of prior claims under 35 U.S.C. § 103 are withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang (US 8,666,907) discloses rule-based automated return authorization.  Rogers (US 2004/0006514) details electronic registration system for product transactions.  Schwab (US 2002/0019777) discusses return of merchandize through third party locations.  Junger discloses a method and apparatus for enabling purchasers of products to obtain return information and to initiate product returns via an on-line network connection, (US 2010/0235290); a method and apparatus for efficient handling of product return transactions, (US 2014/0289079); and methods for verifying product sale transactions and processing product returns, (US 2008/0071627 and US 2011/0106714).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687